IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

STEPHEN V. MANGRUM,                     NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-5177

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed December 28, 2015.

Petition for Writ of Prohibition -- Original Jurisdiction.

Stephen V. Mangrum, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of prohibition is denied on the merits.

WOLF, LEWIS, and KELSEY, JJ., CONCUR.